Citation Nr: 0834690	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  02-20 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for multiple joint pain of 
the knees and ankles.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1992 to 
January 1994 and from March 1996 to March 2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied service connection for multiple 
joint pain of the knees and ankles.

The issue on appeal was originally before the Board in 
October 2006 when it was remanded for additional evidentiary 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the veteran's August 2000 notice of disagreement, he 
stated that his claim of service connection for painful 
joints may be related to his Gulf War experience.

In October 2006, the Board remanded the case to obtain the 
veteran's personnel file, and provide the veteran with VCAA 
notice regarding a claim under the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317.

The veteran's personnel file was received and incorporated 
with his claims file.  Regrettably, the veteran was not sent 
notice of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand orders.  The Court further indicated that it 
constitutes error on the part of the Board to fail to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, 
the Board finds that it is necessary that the case be 
remanded, again, to provide the veteran with adequate notice.



Accordingly, the case is REMANDED for the following action:

1.  Send the veteran VCAA notice under 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 that 
provides notification regarding the 
evidence needed to substantiate the claim 
for entitlement to service connection due 
to undiagnosed illnesses.

2.  After completion of the foregoing, 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided an SSOC which 
addresses all evidence associated with the 
record since the last SSOC.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


